Name: 94/695/EC: Commission Decision of 19 October 1994 establishing the list of Community establishments for which temporary and limited derogations are granted from specific Community health rules on the production and placing on the market of raw milk, heat-treated milk and milk-based products
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  health;  marketing;  agri-foodstuffs
 Date Published: 1994-10-29

 Avis juridique important|31994D069594/695/EC: Commission Decision of 19 October 1994 establishing the list of Community establishments for which temporary and limited derogations are granted from specific Community health rules on the production and placing on the market of raw milk, heat-treated milk and milk-based products Official Journal L 282 , 29/10/1994 P. 0001 - 0126 Finnish special edition: Chapter 3 Volume 62 P. 0006 Swedish special edition: Chapter 3 Volume 62 P. 0006 COMMISSION DECISION of 19 October 1994 establishing the list of Community establishments for which temporary and limited derogations are granted from specific Community health rules on the production and placing on the market of raw milk, heat-treated milk and milk-based products (94/695/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/47/EEC of 16 June 1992 on the conditions for granting temporary and limited derogations from specific Community health rules on the production and placing on the market of milk and milk-based products (1), and in particular Article 2 (2) thereof, Whereas Member States have submitted to the Commission the list of establishments for which a derogation is proposed; whereas this list specifies for each establishment the type and duration of the planned derogation, the nature of the products manufactured and the checks to be carried out on each establishment's products, as well as the staff responsible for these checks; Whereas the Commission is accordingly in possession of all the information provided for in the fourth subparagraph of Article 2 (2) of Directive 92/47/EEC; whereas the competent authorities of the Member States have been made aware of all this information; Whereas the considerable amount of information sent by the Member States and the differences in its presentation make it possible for the moment to adopt only the list of establishments qualifying for a derogation; Whereas the said list will be published in the Official Journal of the European Communities in accordance with Article 2 (3) of Directive 92/47/EEC, HAS ADOPTED THIS DECISION: Article 1 The establishments listed in the Annex shall be granted derogations pursuant to Article 2 of Directive 92/47/EEC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 October 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 14. 9. 1992, p. 33. ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO LISTA DE ESTABLECIMIENTOS COMUNITARIOS A LOS QUE SE ACUERDA CONCEDER UNA DEROGACIÃ N TEMPORAL Y LIMITADA - DIRECTIVA 92/47/CEE DEL CONSEJO FORTEGNELSE OVER EF-VIRKSOMHEDER, DER INDROEMMES MIDLERTIDIG, BEGRAENSET UNDTAGELSE - RAADETS DIREKTIV 92/47/EOEF VERZEICHNIS DER GEMEINSCHAFTSBETRIEBE, DENEN EINE ZEITLICH UND INHALTLICH BEGRENZTE AUSNAHME GEWAEHRT WIRD - RICHTLINIE 92/47/EWG DES RATES Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã ÃÃ  Ã Ã Ã Ã Ã Ã Ã Ã ÃÃ  AAÃ Ã Ã AAÃ Ã Ã Ã AAÃÃ  Ã Ã Ã Ã  Ã Ã Ã Ã AAÃ  AAÃ Ã Ã Ã AAÃ AAÃ Ã Ã  Ã Ã Ã Ã ÃÃ Ã Ã Ã  Ã Ã Ã  Ã AAÃ Ã Ã Ã Ã Ã Ã AAÃ Ã  Ã Ã Ã AAÃ Ã Ã Ã Ã Ã  - Ã AEÃ Ã Ã Ã  92/47/AAÃ Ã  Ã Ã Ã  Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã  LIST OF THE COMMUNITY ESTABLISHMENTS FOR WHICH IS GRANTED A TEMPORARY AND LIMITED DEROGATION - COUNCIL DIRECTIVE 92/47/EEC LISTE DES Ã TABLISSEMENTS DE LA COMMUNAUTÃ  BÃ NÃ FICIANT D'UNE DÃ ROGATION TEMPORAIRE ET LIMITÃ E - DIRECTIVE 92/47/CEE DU CONSEIL ELENCO DEGLI STABILIMENTI NELLA COMUNITÃ CUI SONO CONCESSE DEROGHE TEMPORANEE E LIMITATE - DIRETTIVA 92/47/CEE DEL CONSIGLIO LIJST VAN INRICHTINGEN IN DE GEMEENSCHAP WAARVOOR TIJDELIJKE EN BEPERKTE AFWIJKINGEN WORDEN TOEGESTAAN - RICHTLIJN 92/47/EEG LISTA DOS ESTABELECIMENTOS DA COMUNIDADE AOS QUAIS Ã  CONCEDIDA UMA DERROGAÃ Ã O TEMPORÃ RIA E LIMITADA - DIRECTIVA 92/47/CEE DO CONSELHO >POSIÃ Ã O NUMA TABELA>>POSIÃ Ã O NUMA TABELA>